16-51736-mlo   Doc 82   Filed 09/24/19   Entered 09/24/19 09:01:21   Page 1 of 6
16-51736-mlo   Doc 82   Filed 09/24/19   Entered 09/24/19 09:01:21   Page 2 of 6
16-51736-mlo   Doc 82   Filed 09/24/19   Entered 09/24/19 09:01:21   Page 3 of 6
16-51736-mlo   Doc 82   Filed 09/24/19   Entered 09/24/19 09:01:21   Page 4 of 6
16-51736-mlo   Doc 82   Filed 09/24/19   Entered 09/24/19 09:01:21   Page 5 of 6
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                           Case No. 16-51736-mlo

 Marco Antonio Henry                              Chapter 13

 Debtor.                                          Judge Maria L. Oxholm

                                      PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on September 24, 2019 to the following:

          Marco Antonio Henry, Debtor
          44036 Elm Drive
          Sterling Heights, MI 48313

          Brian J. Small, Debtor’s Counsel
          bankruptcy@thavgross.com

          Tammy L. Terry, Chapter 13 Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




  16-51736-mlo        Doc 82     Filed 09/24/19   Entered 09/24/19 09:01:21     Page 6 of 6
